Citation Nr: 0502389	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than April 29, 1997 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2001 and August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  The June 2001 
rating decision granted service connection for the veteran's 
PTSD and assigned a 50 percent disability evaluation 
effective from December 4, 1995 and a higher 100 percent 
disability evaluation as of April 29, 1997.  The more recent 
August 2002 rating decision denied the veteran an effective 
date prior to April 29, 1997 for this 100 percent disability 
evaluation for his PTSD.  He continues to appeal for an 
earlier effective date.

Unfortunately, further development of the evidence is 
required before actually deciding this appeal.  So, for the 
reasons explained below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (2003).  The VCAA potentially applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  
Changes potentially relevant to this particular veteran's 
appeal include the establishment of specific procedures for 
advising him and his representative of information required 
to substantiate his claim, a broader VA obligation to obtain 
relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide an explanation of the information and 
evidence necessary to substantiate a claim of entitlement to 
service connection - as well as, more specific to this 
particular appeal, failed to provide notice of the 
information and evidence necessary to establish an earlier 
effective date for this benefit once granted.  Furthermore, 
the RO failed to provide the veteran with an adequate 
explanation of the provisions of the VCAA, including notice 
of his rights and responsibilities under this law and whose 
ultimate responsibility - his or VA's, it is in obtaining 
the supporting evidence.  And mere notification of the 
provisions of the VCAA, without a discussion of his rights 
and responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient for purposes 
of compliance with the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

Ordinarily, when, as here, VA receives a notice of 
disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, though, since 
there was no initial VCAA notice, a VCAA letter must be 
issued to correct this procedural due process problem before 
the Board can decide the case.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (requiring VA to advise the veteran that 
evidence of an earlier filed claim is necessary to 
substantiate his claim for an earlier effective date).  And 
the Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

As a consequence, the veteran's claim of entitlement to an 
earlier effective date for the grant of an increased 
evaluation for PTSD was certified to the Board without him 
being given appropriate notice of the evidence necessary to 
substantiate his claim, his rights and responsibilities under 
the VCAA, and VA's responsibilities under this law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure 
by the BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an effective date prior to 
April 29, 1997 for the grant of 
entitlement to a 100 percent disability 
evaluation for PTSD, and the evidence, if 
any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim, including evidence 
that, prior to April 29, 1997, his PTSD 
was productive of:  active psychotic 
manifestations of such extent, severity, 
depth, persistence or bizarreness as to 
produce total isolation, gross 
repudiation of reality, and/or 
unemployability, see 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996); or total 
occupational and social impairment due to 
symptoms such as grossly impaired thought 
processes or communication, persistent 
delusions or hallucinations, grossly 
inappropriate behavior, persistent danger 
of hurting self or others, inability to 
perform activities of daily living, and  
disorientation, see 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claim of 
entitlement to an effective date prior to 
April 27, 1997 for the grant of a 100 
percent disability evaluation for PTSD.  
The VCAA notification also must apprise 
him of the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the veteran's claim 
for an effective date earlier than April 
27, 1997 for the grant of entitlement to 
a 100 percent disability evaluation for 
PTSD in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




